Citation Nr: 0505182	
Decision Date: 02/24/05    Archive Date: 03/04/05	

DOCKET NO.  03-29 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to separate 10 percent disability ratings for 
bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from November 1965 to August 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 decision of the VARO in 
Indianapolis, Indiana, that denied entitlement to the benefit 
sought.  The veteran perfected an appeal of that decision.


FINDINGS OF FACT

1.  The veteran has recurrent tinnitus.

2.  The 10 percent evaluation currently in effect represents 
the maximum schedular evaluation available for tinnitus.


CONCLUSION OF LAW

Entitlement to separate 10 percent disability ratings for 
bilateral tinnitus is not shown as a matter of law.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.10, 4.25, 4.87, Diagnostic Code 6260 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  This new law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duties to notify and to assist claimants in 
the development of their claims.  First, VA has a duty to 
notify the veteran and his representative of any information 
and evidence needed to substantiate and complete a claim.  In 
this regard, VA will inform the veteran of what information 
and evidence, if any, that he is to provide and what 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  VA will also request that the veteran provide 
any evidence in his possession that pertains to the claim.  
Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA is not required to provide 
notice of the information and evidence necessary to 
substantiate a claim for separate disability ratings for each 
ear for bilateral service-connected tinnitus because there is 
no information or evidence that could substantiate the claim, 
as entitlement to separate ratings is barred by current 
Diagnostic Code 6260 and by the previous versions of 
Code 6260 as interpreted by a precedent opinion of General 
Counsel that is binding on all VA officials and employees.  
VAOPGCPREC 2-2004.  No other basis for an increased rating 
has been set forth in this appeal.

By rating decision dated in April 2000, service connection 
for tinnitus was granted.  A 10 percent disability rating was 
assigned, effective February 11, 2000.  Also, service 
connection for hearing loss in the right ear was granted at 
that time.  A noncompensable rating was assigned, effective 
February 11, 2000.

In a statement received in March 2003, the veteran's 
representative indicated that he and the veteran were 
requesting disability ratings of 10 percent for each ear for 
tinnitus.

Analysis

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the VA's Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity 
resulting from service-connected disability.  38 C.F.R. 
§ 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The veteran's bilateral tinnitus is currently rated 
10 percent disabling pursuant to 38 C.F.R. § 4.87, Diagnostic 
Code 6260.  At the time he filed his claim, Code 6260 
provided a maximum 10 percent rating for recurrent tinnitus.  
A note following the code stated that a separate evaluation 
for tinnitus may be combined with an evaluation under 
Diagnostic Codes 6100, 6200, 6204, or another diagnostic 
code, except when tinnitus supports an evaluation under one 
of those diagnostic codes.  38 C.F.R. § 4.87, Code 6260.

Subsequently, Code 6260 was amended, effective June 13, 2003.  
The new version of Code 6260 still assigns a maximum 
10 percent rating for recurrent tinnitus.  However, the Notes 
following the code now include the following:

Note (1):  A separate evaluation for tinnitus may be combined 
with an evaluation under Diagnostic Codes 6100, 6200, 6204, 
or other diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.

Note (2):  Only a single evaluation is to be assigned for 
recurrent tinnitus, whether the sound is perceived in one 
ear, both ears, or in the head.

Note (3):  Objective tinnitus (in which the sound is audible 
to other people and has a definable cause that may or may not 
be pathologic) is not to be evaluated under Diagnostic 
Code 6260, but rather is to be evaluated as part of any 
underlying condition causing it.  See 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (effective from June 13, 2003).

The veteran's representative essentially argues that he 
should be granted a separate 10 percent rating for each ear 
since he has tinnitus in each ear.  However, both the old and 
new rating criteria allow a maximum 10 percent rating for 
tinnitus.  The Board observes that the summary information 
accompanying the regulatory changes to the rating criteria 
for evaluating tinnitus specifically indicates that the 
addition of the notes was intended to codify current standard 
VA practice of awarding a 10 percent rating for tinnitus 
whether it was unilateral or bilateral, not to change the way 
tinnitus was evaluated.  Further, as briefly noted above, 
VA's General Counsel has held that Code 6260 authorized a 
single 10 percent disability rating for tinnitus regardless 
of whether it was perceived as unilateral, bilateral, or in 
the head.  Therefore, separate ratings for tinnitus in each 
ear may not be assigned under Code 6260.  See VAOPGCPREC 
2-2003.

Additionally, there is no applicable alternative diagnostic 
code under which the evaluation of the veteran's tinnitus 
might be increased.  As noted above, Code 6260 refers to the 
possibility that an evaluation for tinnitus might be combined 
with separate evaluations not only for impaired hearing 
(under Code 6100), but also for chronic suppurative otitis 
media, mastoiditis, and/or cholesteatoma (under Code 6200) or 
peripheral vestibular disorders (under Code 6204).  However, 
the veteran has not been diagnosed or granted service 
connection for chronic suppurative otitis media, mastoiditis, 
cholesteatoma, or peripheral vestibular disorder.  Hence, 
there is no basis for an additional rating.

In his informal hearing presentation, the veteran's 
accredited representative argues that current case law 
mandates that each service-connected disability should be 
rated separately and the ratings then combined.  See, e.g., 
Colayong v. West, 12 Vet. App. 524 (1999); Esteban v. Brown, 
6 Vet. App. 259 (1994).  Hence, it is argued, the veteran is 
entitled to separate ratings for his left and right ear 
tinnitus.  However, as discussed in the General Counsel 
opinion, tinnitus, which is what the veteran has been 
diagnosed with, is defined as the perception of sound in the 
absence of an external stimulus that arises from the brain, 
not the ears.  Therefore, the undifferentiated nature of the 
source of the noise, that is, the brain, is the primary basis 
for VA's practice of rating tinnitus as a single disease 
entity.  See VAOPGPREC 2-2003.  Therefore, for the purpose of 
rating tinnitus, the perception of sound in one or both ears 
is irrelevant and the assignment of separate ratings based on 
each ear would be inappropriate.  Further, the amendment to 
Code 6260 definitively stating that only a single 10 percent 
disability rating is authorized for tinnitus merely restated 
the law as it existed both prior to and after the amendment.  
Accordingly, the Board finds no basis to find the prior 
version of Code 6260 ambiguous.

In a case such as this, where the law, and not the facts, is 
dispositive, the claim should be denied due to a lack of 
legal entitlement under the law.  Accordingly, the claim for 
a disability rating in excess of 10 percent for tinnitus, to 
include separate compensable evaluations for each ear, is 
denied as a matter of law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

Finally, the Board has also considered whether an evaluation 
in excess of 10 percent is warranted for tinnitus on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1).  However, 
the evidence of record does not demonstrate that the 
veteran's tinnitus has resulted in a disability picture that 
is unusual and exceptional in nature.  There is no indication 
that the condition ever has required frequent 
hospitalization, or that tinnitus alone markedly interferes 
with employment so as to render impractical the application 
of the regular schedular standards.  Accordingly, an 
extraschedular evaluation is not warranted.  38 C.F.R. 
§ 3.321(b)(1).


ORDER

The claim of entitlement to separate 10 percent disability 
ratings for tinnitus is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


